Case: 1:15-cv-02648 Document #: 184-1 Filed: 11/19/20 Page 1 of 8 PageID #:2064




                               EXHIBIT 1 –

                 Proposed Final Judgment and Order
  Case: 1:15-cv-02648 Document #: 184-1 Filed: 11/19/20 Page 2 of 8 PageID #:2065




                       IN THE UNITED STATES DISTRICT COURT
                      FOR THE NORTHERN DISTRICT OF ILLINOIS
                                 EASTERN DIVISION

MANUEL BARRIOS, et al.,

                                    Plaintiffs,
                                                               No. 1:15-cv-02648
                      v.
                                                         Honorable Joan B. Gottschall
THE CITY OF CHICAGO,

                                   Defendant.

                      [PROPOSED] FINAL JUDGMENT AND ORDER

       Plaintiffs Manuel Barrios (“Barrios”), Brandon Fuller (“Fuller”), Savannah Washington

(“Washington”), (collectively, “Plaintiffs”), having filed their Motion for Final Approval of

Class Action Settlement, unopposed by the and Defendant the City of Chicago (the “City”),

seeking an order granting final approval of the proposed settlement of the Litigation (the

“Settlement”), in accordance with the Stipulation and Agreement of Settlement (the

“Stipulation”) entered into by the Parties;

       Plaintiffs having also filed the Affidavit of the Settlement Claims Administrator (the

“SCA Affidavit”) and the Affidavit of Settlement Class Counsel (“SCC Affidavit”).

       Due and adequate notice having been given to the Settlement Class; and

       The Court being fully advised;

       After review and consideration of the Stipulation, the motion, the SCA Affidavit, and the

SCC Affidavit, all other pleadings filed with the Court and the Exhibits annexed thereto, any

comments received regarding the proposed Settlement, and having reviewed the entire record in

the Litigation and good cause appearing, after due deliberation, IT IS HEREBY ORDERED,

ADJUDGED AND DECREED as follows:
  Case: 1:15-cv-02648 Document #: 184-1 Filed: 11/19/20 Page 3 of 8 PageID #:2066




        1.      The Court, for purposes of this Final Judgment and Order (the “Order”), adopts

all defined terms as set forth in the Stipulation.

        2.      The Court has jurisdiction over the subject matter of the Litigation, Plaintiffs, the

Settlement Class Members, and the City.

        3.      The Court finds that the distribution of the Notice and Proof of Claim form, and

publication of the Summary Notice of Proposed Class Action Settlement, as provided for in the

Preliminary Approval Order, constituted the best notice practicable under the circumstances to

apprise all Persons within the definition of the Settlement Class of the pendency of the Litigation

and their rights in it, the terms of the proposed Settlement of the Litigation, and afforded

Settlement Class Members with an opportunity to present their objections, if any, to the

Settlement. The Court finds that the provision of Notice to the Settlement Class Members fully

met the requirements of Federal Rule of Civil Procedure 23 (“Rule 23”) due process, the United

States Constitution, and any other applicable law.

        4.      The Court finds that all Persons within the definition of the Settlement Class have

been adequately provided with an opportunity to remove themselves from the Settlement Class

by executing and returning a Request for Exclusion.

        5.      The Court provides final approval of the prior provisional certification of the

Settlement Class pursuant to Rule 23(b)(3) consisting of owners of 356 vehicles that were

impounded by the City of Chicago under Chicago Municipal Code § 7-24-225 for a State of

Illinois drug related offense where the seizure did not result in forfeiture of the vehicle and the

City of Chicago initiated contact with the lienholder of the vehicle and demanded that the

lienholder take possession of the vehicle, during the period of March 28, 2013 through August 1,

2015, and as a result: (1) the vehicle owner was permanently deprived of his or her vehicle due




                                                     2
  Case: 1:15-cv-02648 Document #: 184-1 Filed: 11/19/20 Page 4 of 8 PageID #:2067




to the lienholder taking possession of the vehicle, or (2) the vehicle owner was temporarily

deprived of the use and possession of his or her vehicle (the “Settlement Class”). Pursuant to

Rule 23(b)(3), Barrios, Washington, and Fuller are approved as Settlement Class

Representatives.

       6.      With respect to the Settlement Class, this Court expressly finds and concludes that

the requirements of Rule 23(b)(3) are satisfied as: (a) the Settlement Class Members are so

numerous that joinder of all Settlement Class members in the Litigation is impracticable; (b)

there are questions of law and fact common to the Settlement Class that predominate over any

individual questions; (c) the claims of the Settlement Class Representatives are typical of the

claims of the Class; (d) the Settlement Class Representatives and their counsel have fairly and

adequately represented and protected the interests of all the Settlement Class members; and (e) a

class action is superior to other available methods for the fair and efficient adjudication of the

controversy, considering: (i) the interests of the Settlement Class Members in individually

controlling the prosecution of the separate actions; (ii) the extent and nature of any litigation

concerning the controversy already commenced by Settlement Class Members; (iii) the

desirability or undesirability of continuing the litigation of these claims in this particular forum;

and (iv) the difficulties likely to be encountered in the management of the Litigation.

       7.      After hearing, and based upon the submission of the Parties, the Motions are

granted. This Court approves the Settlement as set forth in the Stipulation, each of the releases,

and other terms as fair, reasonable, adequate, and in the best interests of the Settlement Class.

The Parties to the Stipulation are therefore directed to consummate and perform its terms.




                                                 3
  Case: 1:15-cv-02648 Document #: 184-1 Filed: 11/19/20 Page 5 of 8 PageID #:2068




        8.    In order to consummate the terms of the Stipulation, the Court hereby authorizes

and directs the Claims Administrator to make payments from the Settlement Escrow Account in

accordance with the timing set forth below:

Payee                      Amount             Purpose                  Date
                                              Attorneys’ Fees, costs   Within 31 days of
                                                                       entry of the Final
Edward R. Moor                                                         Judgment and Order
Moor Law Office, P.C.
One N. LaSalle Street,     $____________
Suite 600                      in fees
Chicago, IL 60602
and                        $________ in
Paul Lytle                      costs
Lytle and Milan
1142 W. Madison
Street, Suite 306
Chicago, Illinois 60607

Manuel Barrios                                Incentive Payment        32 days after entry of
                                                                       the Final Judgment and
                              $______                                  Order

Savannah Washington                           Incentive Payment        32 days after entry of
                                                                       the Final Judgment and
                              $______                                  Order

Brandon Fuller                                Incentive Payment        32 days after entry of
                                                                       the Final Judgment and
                              $______                                  Order

Claimants                  Amount             Settlement for filing    32 days after entry of
                           determined by      valid and timely Proof   the Final Judgment and
                           Assigned Value     of Claim                 Order
                           or pro rata
                           reduction

The City of Chicago        Amount to be       Reversion of remaining   119 days after
                           determined         funds                    payments to Claimants
                             based on
                           payments to
                            Claimants




                                               4
  Case: 1:15-cv-02648 Document #: 184-1 Filed: 11/19/20 Page 6 of 8 PageID #:2069




         9.    Except as to any individual claim of those Persons (identified in Exhibit 1 hereto)

who have validly and timely requested exclusion from the Settlement Class, the Litigation, and

all claims contained therein, as well as all of the Settled Claims, are dismissed with prejudice as

to Plaintiffs and other Settlement Class Members. The Parties are to bear their own costs, except

as provided in the Stipulation. By operation of the Final Judgment and Order and under the

terms of the Stipulation and releases therein, it is intended to preclude, and shall preclude,

Plaintiffs and all other Settlement Class Members from filing or pursuing any Settled Claims

under federal law or the law of any state.

         10.   Plaintiffs’ Second Amended Complaint is dismissed on the merits, with prejudice

as to Settlement Class Members extinguishing all claims, rights, demands, and causes of action

which might have been asserted therein by: (i) Plaintiffs on behalf of themselves or the

Settlement Class; and (ii) all Settlement Class Members, and discharging the City therefrom.

         11.   Persons in the Settlement Class who have not filed timely and valid Requests for

Exclusion from the Class, pursuant to the procedures described in Section 7.1, whether or not

they file a Proof of Claim within the time provided for, shall be barred from asserting any Settled

Claims, and all Settlement Class Members shall be conclusively deemed to have released the

Released Parties from the Settled Claims and shall be barred from asserting any Settled Claims.

         12.   Plaintiffs and the Settlement Class Members are deemed to have, and by

operation of the Final Judgment and Order shall have fully, finally, and forever released,

relinquished and discharged all Settled Claims against each and all of the Released Parties,

whether or not such member of the Settlement Class executed or timely delivered the Proof of

Claim.




                                                5
  Case: 1:15-cv-02648 Document #: 184-1 Filed: 11/19/20 Page 7 of 8 PageID #:2070




       13.     All Settlement Class Members, either directly representatively, or in any other

capacity, are permanently barred and enjoined from instituting or prosecuting, in any capacity,

any action or proceeding that involves or asserts any of the Settled Claims.

       14.     Only those Settlement Class Members who have filed valid and timely Proofs of

Claim shall be entitled to receive a distribution from the Settlement Fund. The Proof of Claim

and Release executed by the Settlement Class Members shall further release all Settled Claims

against the Released Parties. All Settlement Class Members shall be bound by the releases

whether or not they submit a valid and timely Proof of Claim.

       15.     Neither the Stipulation nor the Settlement, nor any act performed or document

executed pursuant to or in furtherance of the Stipulation or the Settlement: (i) is or may be

deemed to be or may be used as an admission of, or evidence of, the validity of any Released

Claim, or of any wrongdoing or liability of the City; or (ii) shall be offered in evidence by any

Party for any purpose except as provided for in this paragraph. The Released Parties may file the

Stipulation and/or the Final Judgment and Order in any other action that may be brought against

them in order to support a defense based upon principals of res judicata, collateral estoppel,

release, good faith settlement, judgment bar, or any theory of claim preclusion or issue

preclusion, or similar defense. The Parties may file the Stipulation in any proceeding brought to

enforce any of the terms or provision of the Stipulation.

       16.     Only those Persons who meet the definition of the Settlement Class identified on

Exhibit 1 hereto as having validly filed a Request for Exclusion from the Settlement Class shall

not be bound by this Final Judgment and Order.




                                                 6
  Case: 1:15-cv-02648 Document #: 184-1 Filed: 11/19/20 Page 8 of 8 PageID #:2071




         17.     Any order, or any objection to or appeal from any order approving Settlement

Class Counsel’s Attorney’s Fees or incentive payments to Plaintiffs, shall in no way disturb or

affect this Judgment and shall be considered separate from this Order.

         18.     The Court finds that the amount paid and other terms of the Settlement were

negotiated at arm’s length and in good faith by the Parties, and reflect a settlement that was

reached voluntarily based upon adequate information and after consultation with experienced

legal counsel.

         19.     It is expressly determined, within the meaning of FRCP 54(b) that there is no just

reason for delay and the entry of this Judgment is hereby expressly directed as final and

appealable.




                                              ___________________________________
                                              THE HONORABLE
                                              JOAN B. GOTTSCHALL


Dated:




                                                 7
